*422Dissenting Opinion by
Mr. Chief Justice Jones:
In my view the majority has misapplied existing law and, therefore, I must dissent.
A review of the record discloses these additional facts. The attorney who drafted the 1947 will gave Mr. McCaffrey (decedent) the original will and kept a copy in his files. In December of 1953, decedent’s home was burglarized and his safe, containing the will, was taken by a person or persons unknown and never recovered. Upon hearing of the burglary, the attorney visited and later wrote to decedent on January 5, 1954, enclosing a copy of the 1947 will. The attorney emphasized, in his letter, that this was only a copy and not a duplicate original of the 1947 will and he suggested that decedent make a new will immediately if he intended to dispose of all or any part of his estate by will. Since decedent’s 1947 will contained charitable bequests, he further advised decedent that a new will containing charitable bequests would be invalid if executed sooner than thirty days before the death of the testator.1 Thereafter, decedent consulted with the secretary to the Director of Catholic Charities some time before July 4, 1955, and spoke of the “robbery” and the loss of his important papers, and inquired as to the proper form of charitable bequests. The secretary later telephoned decedent to pursue the matter, and on July 6, 1955, sent him further advice and instructions as to how he might make his will should he decide to leave something to the Catholic Charities. Decedent, however, never made another will.
There is no doubt that when decedent executed his 1939 and 1947 wills he intended to make certain charities the beneficiaries of his estate. However, it is not clear what his intention was when he died. Even if he *423still intended that some or all of the charities should be the beneficiaries of his estate, the critical question remains: did he leave a valid will to accomplish this intention? Appellee argues that the copy of the 1947 will is not probatable and that the 1947 will, at the time of its execution, revoked the 1939 will. Although appellants would be satisfied if either will was admitted to probate, they prefer the 1947 will because it is a more refined expression of what they believe decedent intended at the time of his death. They argue, however, that if the copy of the 1947 will is not probatable, then it is also unavailable for the purpose of revoking the 1939 will.
A will, destroyed or suppressed by someone other than the decedent, may be established by proof that: (1) decedent duly and properly executed the original will; (2) that the contents of the executed will were substantially as appear on the copy of the will presented for probate; and (3) that when decedent died the will remained undestroyed or unrevoked by Mm. Murray Will, 404 Pa. 120, 129, 171 A. 2d 171, 175 (1961).
The execution of the 1947 will was proven by the testimony of the two subscribing witnesses, namely, decedent’s attorney and his attorney’s secretary. Both testified that the carbon copy of the will which was produced was an exact copy of the will executed by decedent. The attorney, however, further testified that he had a “vague” recollection of a chance meeting with the decedent, at which time the 1947 will was discussed, some time after the execution of the 1947 will but prior to its theft. The attorney “vaguely” recalled that decedent had said something to the effect that he was dissatisfied with certain provisions in the will. Although unable to state what they were or whether he was even told of any changes, the attorney testified that from the conversation he had. the impression that decedent had written on the original himself. The attorney stat*424ed: “But these things are so vague in my mind I don’t make them as positive statements.” From this testimony the lower court concluded that changes were written upon the original 1947 will by decedent before the theft of the will and, therefore, the contents of the executed 1947 will were not substantially as appear on the copy of the will presented. The attorney’s vague recollections of his impressions, however, were insufficient to show that the 1947 will had been later changed by the decedent.
The delicate question in this case is whether the 1947 will was revoked by decedent. Generally, where a decedent retains the custody and possession of his will and, after death, the will cannot be found, a presumption arises, in the absence of proof to the contrary, that the will was revoked or destroyed by decedent. Bates’s Estate, 286 Pa. 583, 134 A. 513 (1926). To overcome that presumption the evidence must be positive, clear and satisfactory. Dalbey’s Estate, 326 Pa. 285, 192 A. 129 (1937). Where decedent knows his will has been destroyed and neglects or declines to make a new one, a presumption of revocation may be inferred. Deaves’s Estate, 140 Pa. 242, 21 A. 395 (1891).
In Deaves’s Estate, testator discovered that his will was missing about six months before his death. At different times between when he discovered his will was lost and his death, he told other persons that he had lost his will and would have to make another one. Mr. Chief Justice Paxson, speaking for this Court, stated: “The weak spot in the appellant’s case is that there was no proof that the testator left behind him an unrevoked will, or any will whatever. On the contrary, it is an admitted fact that the will, which it was alleged the testator had executed, was lost or destroyed in his lifetime, and that its loss was known to him months before his death. There was proof of his declarations that he intended to make another will, possibly containing the *425same provisions, but he never did so. Knowing that he had no will, he declined or neglected to make one. From this a presumption of revocation may fairly be inferred. . . .” 140 Pa. at 249, 21 A. at 39S-96.”2
The same presumption arises in the present case. Decedent’s will was stolen in December of 1953 and he died in March of 1961. A short time after the theft decedent was advised by his attorney to make a new will promptly, to preserve any charitable bequests. Decedent then sought advice on the proper form of charitable bequests. He failed, however, to make a new will in the more than seven years between the theft and his death. A careful review of the record indicates, in support of this presumption, that decedent understood what had happened and the advice which he had received, and, accordingly, believed that he had no will. Moreover, there was no positive, clear and satisfactory evidence to rebut the presumption that the 1947 will was revoked by decedent. That the decedent kept the copy in his possession from shortly after the theft until his death does not, without more, rebut the presumption. The record discloses that the 1939 will and the copy of the 1947 will were found together among decedent’s papers. These papers, some of which dated back to the turn of the century, included his ledger records, correspondence, cancelled bank books, tax returns and mortgage notices. Since he also saved his 1939 will which was specifically revoked in his 1947 will, we cannot conclude that by saving the copy of the 1947 will he intended it to be his will. The decedent obviously saved all his business papers and may have saved the copy of the 1947 will for future reference.
*426The majority errs when it states that the 1947 will was not revoked in a manner prescribed by Section 5 of the Wills Act. The “destruction” of the original 1947 will admittedly was not done at decedent’s “express direction” or “in his presence.” Section 5, however, is inapplicable. The purpose of the section is to prevent oral revocation of an existing, otherwise valid will. Here there is no such problem. Although the execution and existence of the original 1947 will have been proven, so has the fact that it has been physically destroyed.
We do not hold, and neither did this Court in Dernes’s Estate hold, that actual revocation is effected by the destruction of the original will. Rather, from the overall circumstances in the case a presumption is created that the intent existed to ratify the loss which has already occurred. A presumption of revocation raised from the inability to find a will at a decedent’s death is not based on objective proof that revocation occurred as required by the Wills Act—in such a case the presumption would not be needed. If, however, the presumption is not overcome, a revocation is effected without proof of compliance with the requirements of the Wills Act. Similarly, decedent’s 1947 will is revoked without proof of compliance with the requirements of the Wills Act.
The existing 1939 will was also effectively revoked. For purposes of revocation the 1947 will, which contained a revocatory clause, took effect upon execution although its dispositive provisions necessarily remained ambulatory. Ford’s Estate, 301 Pa. 183, 151 A. 789 (1930). The clause of revocation is effective even though the 1947 will cannot be given dispositive effect. Section 5 of the Wills Act does not require a revoking document to be effective as a will at the time of decedent’s death. Section 5(2) provides that a will can be revoked “by some other writing declaring the same, exe*427euted. and proved in the manner required of wills.” The requirement “executed and proved in the manner required of wills” refers back to Section 2—by “two or more competent witnesses.” Cf. Harrison’s Estate, 316 Pa. 15, 19, 173 A. 407, 409 (1934). A revoking writing may be an ineffective will, so long as it is proved as required. Ford’s Estate, 301 Pa. 183, 151 A. 789 (1930). The testimony of decedent’s attorney and the attorney’s secretary was sufficient to establish proof of execution and contents of the original 1947 will. The 1939 will was effectively revoked even though the original 1947 will is unavailable. This is not a case where we would refuse to recognize an existing will because proof of revocation is limited to oral testimony of an unproduced written revocation. E.g., Koehler’s Estate, 316 Pa. 321, 175 A. 424 (1934); see, e.g., Harrison’s Estate, 316 Pa. 15, 173 A. 407 (1934). Here a conformed carbon copy of the 1947 will was properly proved. In Ford’s Estate, 301 Pa. 183, 151 A. 789 (1930), a copy of decedent’s 1926 will revoking his 1924 will, which had been in the custody of a trust company named as executor, was properly proved and admitted in evidence, along with the remains of his 1927 will which had been torn and crumbled at decedent’s direction. These writings, together with the oral testimony, were held sufficient to show a revocation of the existing 1924 will. Under the instant circumstances, therefore, neither the carbon copy of the 1947 nor the existing 1939 will should be admitted to probate.
Mr. Justice Eagen joins in this dissenting opinion.

 The attorney was obviously referring to the Act of April 24, 1947, P. L. 89, §7, 20 P.S. §180.7 (1964).'


 Sections 13 and 14 of the Act of April 8, 1833, P. L. 128, were in effect when this case was decided. The provisions of these sections have been re-enacted substantially in Section 20 of the Wills Act of 1917 and Section 5 of the Wills Act of 1947, which is involved in the present case.